UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:May 31, 2014 Item 1. Schedule of Investments. Pzena Mid Cap Focused Value Fund SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 89.83% Consumer Discretionary: 18.11% Auto Components: 5.15% Dana Holding Corp. $ TRW Automotive Holdings Corp. (a) Hotels, Restaurants & Leisure: 0.58% International Game Technology Media: 9.90% Interpublic Group of Companies, Inc. News Corp. (a) Omnicom Group, Inc. Specialty Retail: 2.48% Staples, Inc. Total Consumer Discretionary Energy: 6.28% Energy Equipment & Services: 6.28% Baker Hughes, Inc. Superior Energy Services, Inc. Total Energy Financials: 27.47% Capital Markets: 4.03% Invesco, Ltd (b) Legg Mason, Inc. Commercial Banks: 6.15% Comerica, Inc. KeyCorp Regions Financial Corp. Diversified Financial Services: 2.51% Voya Financial, Inc. Insurance: 14.78% Assurant, Inc. Axis Capital Holdings, Ltd (b) Primerica, Inc. Renaissancere Holdings, Ltd (b) Torchmark Corp. Validus Holdings, Ltd (b) Willis Group Holdings PLC (b) Total Financials Health Care: 5.25% Health Care Equipment & Supplies: 2.50% Becton, Dickinson & Co. Health Care Providers & Services: 2.75% Cigna Corp. Total Health Care Industrials: 19.11% Building Products: 4.32% Masco Corp. Owens Corning, Inc. Construction & Engineering: 7.74% AECOM Technology Corp. (a) KBR, Inc. URS Corp Machinery: 4.91% Parker Hannifin Corp. Terex Corp. Road & Rail: 2.14% Con-way, Inc. Total Industrials Shares Fair Value Information Technology: 13.61% Electronic Equipment, Instruments & Components: 11.72% Arrow Electronics, Inc. (a) $ Avnet, Inc. Flextronics International, Ltd (a)(b) Tech Data Corp. (a) Semiconductors & Semiconductor Equipment: 1.89% ON Semiconductor Corp. (a) Total Information Technology TOTAL COMMON STOCKS (Cost $1,799,553) REIT: 3.05% Real Estate Investment Trusts (REITs): 3.05% Hospitality Properties Trust TOTAL REIT (Cost $60,386) MONEY MARKET FUND: 7.05% Short-Term Investments: 7.05% Short Term Treasury Portfolio - Institutional Class, 0.01% (c) TOTAL MONEY MARKET FUND (Cost $141,011) Total Investments (Cost $2,000,950) - 99.93% Other Assets in Excess of Liabilities- 0.07% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of May 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at May 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at May 31, 2014 (Unaudited) The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Investment Companies - Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities. Certain restricted securities may be considered illiquid.Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, may have contractual restrictions on resale, and may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144a securities, are not subject to the limitation on the Fund's investment in illiquid securities if they are determined to be liquid in accordance with the procedures adopted by the Fund's Board of Trustees. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines its net asset value per share. The Board has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair value securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated withinvesting in those securities.The following is a summary of the inputs used to value the Fund's securities as of May 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
